Case 2:20-cv-03927-CBM-KS Document 12 Filed 12/28/20 Page1of1 Page ID#:55
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

Case No. 20-CV-03927-CBM-(KSx) Date December 28, 2020

 

 

Title Chrome Hearts LLC v. Common Lines et al

 

 

 

Present: The Honorable CONSUELO B. MARSHALL, UNITED STATES DISTRICT JUDGE
YOLANDA SKIPPER NOT REPORTED
Deputy Clerk Court Reporter
Attomeys Present for Plaintiff: Attorneys Present for Defendant:
NONE PRESENT NONE PRESENT
Proceedings:

IN CHAMBERS- ORDER TO SHOW CAUSE SERVICE COMPLIANCE
WITH FED. R. CIV. P. 4(F)

Pending before the Court is Plaintiff's Request for Clerk to Enter Default against Defendants Common
Lines, Adam Hand, Zach Hand. (Dkt. 10.) Plaintiff filed proof of service and a Declaration of Colby A. Meagle,
Plaintiff's counsel, indicating that the Complaint and Summons was mailed to addresses in Ireland via United States
Postal Service, Priority Mail International on June 9, 2019. (Dkt. 9.)

The Court orders Plaintiff to file a declaration advising the Court whether service complies with Fed. R.

Civ. P. 4(f). See Brockmeyer v. May, 383 F.3d 798, 801 (9th Cir. 2004). Plaintiff should respond to the Order to
Show Cause no later than January 25, 2021.

IT IS SO ORDERED.

 

00
CV-90 (12/02) CIVIL MINUTES - GENERAL Initials of Deputy Clerk YS
